Per Curiam:
This action is by contractor against owner for the foreclosure of a mechanic’s lien. The Special Term dismissed the plaintiff and the defendant on its counterclaim. Both parties appeal. We think that the judgment should be affirmed as to the plaintiff, and should be reversed as to the defendant. The opinion of the learned Special Term shows that the disposition of the defendant was made upon the ground that it “took over the job,” but “finished the work * * * more expensively than called for by specifications.” We think that the evidence did not justify this conclusion. The defendant gave proof sufficient to establish a prima facie case on the counterclaim, and such ease was not affected by any proof adduced by the plaintiff. There is no.presumption that the contract price was sufficient to meet the cost of completion by the defendant. (Brainard v. County of Kings, 155 N. Y. 538.) And the proper inquiry is, what was the amount actually expended in the necessary completion of the contract ? (Martin v. Klahive, 112 App. Div. 347; Zimmermann v. Jourgensen, 14 N. Y. Supp. 648.) The court probably checked the defendant in the full development of its case on the counterclaim by a ruling in its favor which was not excepted to. The judgment is affirmed, with costs, as to the plaintiff’s cause of action, and reversed as to the defendant’s counterclaim, and a new trial granted upon that issue, costs to abide the final award of costs. Jenks, P. J., Burr, Thomas, Carr and Rich, JJ., concurred. Judgment affirmed, with costs, as to the plaintiff’s cause of action, and reversed as to defendant’s counterclaim, and a new trial granted upon that issue, costs to abide the final award of costs.